Citation Nr: 0606130	
Decision Date: 03/03/06    Archive Date: 03/14/06

DOCKET NO.  04-30 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for chondromalacia of the left knee with limitation 
of extension.

2.  Entitlement to an initial compensable evaluation for 
chondromalacia of the left knee with limitation of flexion.

3.  Entitlement to an initial evaluation in excess of 10 
percent for residuals of a right knee injury, with 
chondromalacia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from April 1981 until her 
retirement in October 2002.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee. 


REMAND

At her hearing before the undersigned Veterans Law Judge in 
November 2005, the veteran testified that she was told that 
she may need surgery for her knee disabilities.  She reported 
recent medical treatment for her knees and requested that 
these recent treatment records be obtained and considered 
prior to adjudication of her claims.  

The Board further notes that the veteran asserts that the 
June 2005 VA medical examination of her knees was inadequate 
and she requested that the she be provided a new examination.  

Since the veteran has reported recent VA medical treatment 
related to her knee disabilities, and indicated a worsening 
of her knee disabilities, the Board finds that the veteran's 
recent VA medical records must be obtained and that the 
veteran should be provided a current and thorough VA 
examination for rating purposes.

In light of these circumstances, the case is REMANDED to the 
Veterans Benefits Administration (VBA) for the following 
actions:

1.  The VBA should request the veteran to 
provide a copy of any records pertaining 
to treatment or evaluation of her knees 
which have not already been submitted, or 
the identify information and any 
necessary authorization to enable VBA to 
obtain the records on her behalf.  

2.  Then, the VBA should attempt to 
obtain a copy of all pertinent records 
identified but not provided by the 
veteran.  In any event, the VBA should 
obtain a copy of all pertinent VA 
inpatient and outpatient records dated 
from February 2004 to present.  If the 
VBA is unable to obtain a copy of any 
pertinent evidence identified by the 
veteran, it should so inform the veteran 
and her representative and request them 
to provide a copy of the outstanding 
evidence.

3.  When the above actions have been 
accomplished, the VBA should also arrange 
for the veteran to be afforded a VA 
examination by a physician with 
appropriate expertise to determine the 
current degree of severity of the 
veteran's service-connected knee 
disabilities.  The claims folders, to 
include a copy of this Remand, must be 
made available to and be reviewed by the 
examiner.

All indicated studies, including 
X-rays and range of motion studies 
in degrees, should be performed.  

In reporting the results of range of 
motion testing, the examiner should 
identify any objective evidence of 
pain and the specific excursion(s) 
of motion, if any, accompanied by 
pain.  To the extent possible, the 
examiner should assess the degree of 
severity of any pain.  

The examiner should provide an 
opinion concerning the degree of 
severity of any instability or 
subluxation of the knees.  The 
examiner should also determine if 
either knee locks, and if so, the 
frequency of the locking.  

Tests of joint movement against 
varying resistance should be 
performed.  The extent of any 
incoordination, weakened movement 
and excess fatigability on use 
should also be described by the 
examiner.  If feasible, the examiner 
should assess the additional 
functional impairment due to 
weakened movement, excess 
fatigability, or incoordination in 
terms of the degree of additional 
range of motion loss.   

The examiner should also express an 
opinion concerning whether there 
would be additional limits on 
functional ability of each knee on 
repeated use or during flare-ups (if 
the veteran describes flare-ups), 
and, to the extent possible, provide 
an assessment of the functional 
impairment on repeated use or during 
flare-ups.  If feasible, the 
examiner should assess the 
additional functional impairment on 
repeated use or during flare-ups in 
terms of the degree of additional 
range of motion loss.  

The examiner should also provide an 
opinion concerning the impact of the 
bilateral knee disability on the 
veteran's ability to work.  

The rationale for all opinions expressed 
should also be provided.

4.  The VBA should then review the claims 
files to ensure that all of the above 
requested development has been completed.  
In particular, the VBA should ensure that 
the VA examination report complies fully 
with the above instructions, and if not, 
the VBA should take corrective action.  
See Stegall v. West, 11 Vet. App. 268 
(1998). 

5.  The VBA should also undertake any 
other development it determines to be 
indicated.

6.  Then, the VBA should readjudicate the 
veteran's claims.  In addition, the VBA 
should consider whether the claims should 
be referred to the Director of the VA 
Compensation and Pension Service for 
extra-schedular consideration under 
38 C.F.R. § 3.321(b)(1) (2005).

7.  If the benefits sought on appeal are 
not granted to the veteran's 
satisfaction, the VBA should issue a 
supplemental statement of the case and 
afford the veteran and her representative 
the requisite opportunity to respond. 

Thereafter, the case should be returned to the Board, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any ultimate outcome warranted.  The veteran 
need take no action until she is otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 

